Title: To Thomas Jefferson from John Taylor, 3 February 1821
From: Taylor, John
To: Jefferson, Thomas


Dear Sir
Port Royal
February 3. 1821
I hope you will excuse the liberty I am about to take, when I assure you that I have no other means of effecting my object.Is the family of the late Colo Wilson C. Nicholas in destitute circumstances? Did he leave sons whose educations are unfinished? Would a contribution, if such is the case, of one hundred and twenty five dollars dollars annually for four years be beneficial to them? Would you receive and apply that sum to this object, without disclosing to any one from whom it comes? I have strong reasons for wishing that such a thing should be known only to yourself. Is there any person in Charlottesville, connected with some respectable man in Fredericksburg, through whom the money may be safely forwarded to you? I am with great respect and esteem, Sir, Your most obt StJohn Taylor